DETAILED ACTION
Claims 1-3 and 5-12 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the concept of distance as claimed in the last claim.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires that when new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  Applicant has mistakenly added claim 21 instead of claim 12.
Misnumbered claim 21 been renumbered 12.  Please reflect this renumbering in the next response.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 (renumbered from 21) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 sets forth that the specific location is provided as a distance from a leading or trailing element in the register.  On page 4 of the response submitted on July 26, 2022, applicant states that paragraph [0007] supports this limitation.  After review of this paragraph, and a cursory review of the remaining paragraphs, the examiner does not see support.  The word “distance” (or the like) does not appear in this paragraph, nor does any concept of providing the specific location based on some distance.  As the examiner understands the invention, based on FIGs.5A-6B, it appears the opcode indicates the specific location as the least significant bit of each element.  The instruction does not appear to include any distance field that is used to provide a specific location. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wiedemeier et al., U.S. Patent Application Publication No. 2012/0079253 A1 (herein referred to as Wiedemeier), in view of Codingforspeed.com, “Counting the number of Leading Zeros for a 32-bit Integer (Signed or Unsigned)”, January 23, 2014, 3 pages (herein referred to as Codingforspeed), and Peleg et al., U.S. Patent No. 8,601,246 (herein referred to as Peleg).
Referring to claim 1, Wiedemeier has taught a computer-implemented method comprising:
a) obtaining, by a processor, an instruction to be executed (see paragraph [0020] and note the VCLZ or VCTZ instruction, which is obtained for execution), the instruction having associated therewith a register to be examined (see paragraphs [0004] and [0020] and note that a register stores an input vector C) and a result location to be used for the instruction (see paragraphs [0004] and [0020] and note the instruction has an associated output location to store a result vector), the register comprising a plurality of elements (see paragraph [0020].  The register stores a vector C with multiple elements); and
b) executing, by the processor, the instruction, the executing the instruction comprising:
b1) counting a number of contiguous elements of the plurality of elements of the register having a particular value in a selected location within the contiguous elements, wherein the selected location identifies a specific location within the register having a specific condition, wherein the selected location does not comprise all locations within the contiguous elements (see paragraph [0020].  The VCLZ/VCTZ instruction, for instance, counts a number of contiguous bit elements of the vector elements that have a ‘0’ in the leading/trailing location within the group of bit elements.  For instance, for a vector element having the value 01010100, assuming VCTZ counts zeros from the right end and VCLZ counts zeros from the left end, VCTZ will result in a count of 2 and VCLZ will result in a count of 1.  Taking just the VCTZ example further, the selected location includes the at least the two rightmost bits.  Any number of bits in the selected location sets forth a specific condition.  For instance, taking the VCTZ example above, two rightmost bits set forth one of a true-true (TT/11), false-false (FF/00), true-false (TF/10), and false-true (FT/01) condition); and
b2) placing the count in the result location (see paragraph [0020]).
b3) Wiedemeier has not taught wherein all other locations within the contiguous elements, other than the selected location of each element within the contiguous elements, are ignored for the counting.  However, Codingforspeed has taught two ways to perform counting of leading zeros, one of which ignoring everything after the first ‘1’ bit is encountered.  See the algorithms on pages 1 and 3, each of which is a variation of counting including the ignoring.  The examiner notes that counting trailing zeros would include substantially similar ignoring.  Codingforspeed states that while this may be a brute-force strategy, it is actually intuitive and fast compared to another example algorithm shown at the top of page 2.  Additionally, it works for any size input value.  One of ordinary skill in the art would have recognized that any algorithm to count zeros can be employed, as long as the final count is correct.  In this case, to count in a fast, intuitive, and flexible way, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wiedemeier such that all other locations within the contiguous elements, other than the selected location of each element within the contiguous elements, are ignored for the counting.
b4) Wiedemeier has further taught that different operand bit lengths can be easily handled (paragraph [0045]), but does not teach wherein a size of an element of the plurality of elements is indicated by a field of the instruction.  However, Peleg has taught a SIMD instruction that includes an element size field (FIG.6a, SZ 610) that indicates the size of each element in a packed register (e.g. to indicate one of the configurations of FIG.5a).  See column 8, lines 12-20.  This indication is known in the art and increases flexibility by allowing the system to operate on values of multiple sizes depending on need.  As a result, for added flexibility, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wiedemeier such that a size of an element of the plurality of elements is indicated by a field of the particular instruction, the size to be used in determining the selected location.
b5) Wiedemeier, as modified, has taught the size to be used in identifying the selected location.  Clearly, as the size of the elements changes, the bit numbering per element changes.  For example, if the elements are eight bits wide, then each element has bits 0-7 and counting from an end of an instruction (which is the nature of a count trailing/leading zero instruction) would mean the selected location would be at least bit 7 (and possibly bits 6, 5, etc., up to, and optionally including, the first bit having a value of ‘1’).  However, if 16-bit elements are indicated, then each element has bits 0-15 and the selected location would be bit 15 ( and possibly bits 14, 13, etc.).  This appears to be exactly how applicant indicates selected location (see applicant’s paragraph [0052], where the LSB number changes depending on size)).  
Referring to claim 2, Wiedemeier, as modified, has taught the computer-implemented method of claim 1, wherein the executing further comprises determining whether leading elements of the register or trailing elements of the register are to be counted, and wherein the counting comprises counting the number of contiguous leading elements of the register or the number of contiguous trailing elements of the register based on the determining (see paragraph [0020].  Either leading or trailing zeros will be counted as a result of a determination).
Referring to claim 3, Wiedemeier, as modified, has taught the computer-implemented method of claim 2, wherein the instruction includes an operation code to define an operation to be performed in executing the instruction, and wherein the determining is based on the operation code or another field of the instruction (see paragraph [0020].  The opcode (VCLZ or VCTZ) dictates whether leading or trailing zeros are counted).
Referring to claim 5, Wiedemeier, as modified, has taught the computer-implemented method of claim 1, wherein the field of the instruction comprises an operation code of the instruction used to define an operation to be performed in executing the instruction or another field of the instruction (this is inherent.  An opcode or another field covers every possible field in an instruction.  Some field must indicate size and thus, it must be one of these fields that indicates size).
Referring to claim 6, Wiedemeier, as modified, has taught the computer-implemented method of claim 5, wherein the other field of the instruction comprises a mask field, the mask field configured to indicate a plurality of selectable sizes for the plurality of elements of the register (again, note the SZ field of Peleg, which is obvious to include in the instructions of Wiedemeier.  The examiner notes that naming the field “mask”, while also not claiming any masking functionality, is not a patentable distinction.  This field in Wiedemeier may be called a mask field.  Further, since a size is specified, so too is size of the data to not be compared (e.g. masked) after a ‘1’ is detected.  For instance, with 8-bit elements, if there is only one leading/trailing ‘0’, then six of the bits are never even considered (these six bits are masked from comparison).  However, with 16-bit elements, if there is only one leading/trailing ‘0’, then fourteen of the bits are never even considered).
Referring to claim 7, Wiedemeier, as modified, has taught the computer-implemented method of claim 1, wherein the selected location consists of a least significant bit of an element (this is situationally inherent.  Assume every element ends in a ‘1’.  When counting zeros from the right end based on the teachings of Codingforspeed, the selected location is just the least significant bit, all resulting counts would be 0, and every other location in the elements would be ignored for the counting).
Referring to claim 8, Wiedemeier, as modified, has taught the computer-implemented method of claim 1, wherein the particular value comprises zero (see paragraph [0020]).
Referring to claim 9, Wiedemeier, as modified, has taught the computer-implemented method of claim 1, wherein the register comprises a vector register having a wide layout ("wide" is subjective.  Anything having more than one value may be considered wide.  Thus, a vector register in Wiedemeier is wide).  
Referring to claim 10, Wiedemeier, as modified, has taught the computer-implemented method of claim 9, wherein the selected location of each element of the vector register is a least significant bit of the eight bits of that element of the vector register (this is situationally inherent.  Assume every element ends in a ‘1’.  When counting zeros from the right end based on the teachings of Codingforspeed, the selected location is just the least significant bit, all resulting counts would be 0, and every other location in the elements would be ignored for the counting).  Wiedemeier has not taught wherein the wide layout of the vector register comprises 128 bits, the vector register has sixteen elements, each element of the sixteen elements of the vector register having eight bits.  However, such a vector is known in the art and is one of multiple formats that gives the programmer/system more functionality.  The examiner notes that the size of any particular component/field is not a patentable distinction.  And, the zero count instruction would work the same regardless of how many elements there are or how big the elements are.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wiedemeier such that the wide layout of the vector register comprises 128 bits, the vector register has sixteen elements, each element of the sixteen elements of the vector register having eight bits.
Referring to claim 11, Wiedemeier, as modified, has taught the computer-implemented method of claim 1, wherein the count indicates a location within the register having a specific condition (the count indicates a zero (or non-zero condition)).
Referring to claim 12, Wiedemeier has taught the computer-implemented method of claim 1, wherein the specific location is provided as a distance from a leading element in the register or as a distance from a trailing element in the register (again, see the examples given in the rejection of claim 1.  Basically, for VCTZ, the specific location of a given element includes at least the trailing bit (least significant bit of that element) and any next least significant bit up to and including the first “1” bit.  For instance, if a byte-element has a value of 01010000, then the selected location comprises the five rightmost bits starting with the rightmost “0” (trailing element) and ending with the bit located a distance of 4 (5th rightmost bit of “1”) from the rightmost bit.  In other words, the selected location includes bits n+d:n, where n=bit number=0 and d=distance=4, making the selected location bits [4:0]).

Response to Arguments
On page 4 of applicant’s response, applicant states that the examiner stated that “identifying a location” would distinguish over the art or record.
Based on the interview summary mailed by the examiner on July 22, 2022, the examiner indicated a more narrow concept would potentially overcome the prior art of record, namely having the instruction identify a fixed size selected location that is considered during the counting (however, this is not intended to be exact wording as Wiedemeier may broadly perform this fixed size identifying).  Again, in the prior art combination, a count is generated for each element, starting at one end of a given element and counting left/right until the first ‘1’ is encountered.  Thus, the full selected location is determined during the counting itself, not prior to the counting.  Note, however, that it could be said that the instruction itself identifies an initial selected location, i.e., a trailing count instruction identifies a trailing bit location at which counting starts.  Additionally, the examiner has explained how the size is used in identifying the selected location.  Thus, identifying a location alone is not distinguishing.  Applicant should claim the identifying in distinguishing fashion and/or consider claiming that the executing of the particular instruction includes storing only one count (Wiedemeier has taught storing a count for each element - see paragraphs 27-30 in the final rejection mailed on March 16, 2021).

On page 5 of the response, applicant states that a size of an element can be used to identify a location, including when relative to another element.
The examiner does not understand this argument.  Per paragraph [0052], the size merely indicates bit numbers (selected locations), meaning that if the size indicates 8-bit elements, then bits 7, 15, 23, 31, etc. may be the selected location (since these bits are the least significant bits, which are checked by the instructions of FIGs.5A-6B), whereas if the size indicates 16-bit elements, then bits 15, 31, 47, 63, etc. may be the selected location (since these are the least significant bits of 16-bit elements).  It is not clear how relativity comes into play, or how this is distinguishing.

On pages 6-7 of the response, applicant generically asserts that the prior art has not taught the counting/ignoring limitations, which the examiner disagrees with for reasons set forth in the rejection.  Furthermore, applicant argues it is unclear how Codingforspeed is relevant to the “ignored” aspect and that, if Official Notice is being used, it is improper.
Official Notice is not being used in this regard.  Recall the operation of Wiedemeier explained in the final rejection mailed in March 2021.  This operation is summarized with the following example:

Assume an example input vector register C in Wiedemeier with the following contents:

11010100
11100000
00011101
00110010


	Here we have a register with a plurality of elements (e.g. four 1-byte elements).  The VCTZ instruction, which counts trailing zeros, will count a number of contiguous 1-bit elements in each 1-byte element that have a ‘0’ in a selected location (starting from the right end).  Wiedemeier has not explicitly taught how this counting occurs.  Codingforspeed explains one way to count zeros from an end of an element.  You simply start counting one bit at a time, starting at an end, until the first ‘1’ is reached.  At this point, the counting stops.  In Wiedemeier, the count is output to a result location, which would look as follows after execution (the numbers appear in base 10 for simplicity):

2
5
0
1


The examiner has asserted (and maintains) it is obvious to modify Wiedemeier to count in this manner.  As such, for the leftmost byte, the selected location is the rightmost two (or three) bits, depending on interpretation (or more broadly the right end), and the two zeros of the eight contiguous bits in that byte are counted.  The selected location does not comprise all eight bits and all locations other than those in the selected location are ignored (e.g. none of the ones or remaining zeros are counted).  Applicant must distinguish from this operation.

On page 7 of the response, applicant is not clear how the examiner concludes that as the size of the element changes, the bit numbering per element changes.
The size indicates the bit number just as it does in applicant’s paragraph [0052].  That is, assume the size indicates 8-bit elements in the prior art.  In a 32-bit register, the first byte would comprise bits 0:7, the second byte would comprise bits 8:15, the third byte would comprise bits 16:23, and the fourth byte would comprise bits 24:31.  Thus, in the prior art, the selected location would include at least bits 7, 15, 23, and 31 (since you count from one end of each element).  If, however, the size indicates 16-bit elements, the first element would comprise bits 0:15 and the second element would comprise bits 16:31.  The selected location would then include at least bits 15 and 31, but not necessarily bits 7 and 23.  Thus, changing size changes the locations that are checked for zero.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183